 
 
I 
108th CONGRESS 2d Session 
H. R. 4353 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2004 
Mr. LaTourette introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of Housing and Urban Development to provide tenant-based rental housing vouchers for certain residents of federally assisted housing. 
 
 
1.Voucher assistance 
(a)Cancellation of contractNotwithstanding any other provision of law, upon payment in full of the obligation under the mortgage for the East Crown Apartments in Akron, Ohio, that is insured by the Secretary of Housing and Urban Development under section 236 of the National Housing Act (12 U.S.C. 1715z–1) and the availability, to the public housing agency referred to in subsection (b), of the rental assistance specified in such subsection, the Secretary of Housing and Urban Development shall terminate the following agreements relating to such property: 
(1)The Regulatory Agreement and the Use Agreement and Second Amendment of Regulatory Agreement for FHA Project No. 042-44059/042-10016. 
(2)Housing Assistance Payments Contract No. OH 12L000199. 
(b)Tenant-based rental assistanceThe Secretary of Housing and Urban Development shall make available to the Akron Metropolitan Housing Authority of Akron, Ohio, tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f) in the amount necessary to provide incremental vouchers under such section for 108 families. Rental assistance amounts made available under this section shall be used only for families who are residing in the property described in subsection (a) upon the date of the termination of the agreements described in such subsection. 
(c)FundingAny amounts previously obligated for housing assistance for the property described in subsection (a) that become unobligated because of the termination of the contract referred to in paragraph (2) of such subsection shall be used by the Secretary of Housing and Urban Development in providing assistance under subsection (b).   
 
